Citation Nr: 1536948	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for respiratory bronchiolitis interstitial lung disease with desquamative interstitial pneumonia and chronic obstructive pulmonary disease ("respiratory condition").  

2.  Entitlement to service connection for clubbing of fingernails, to include as secondary to respiratory condition. 

3.  Entitlement to service connection for clubbing of toenails, to include as secondary to respiratory condition.

4.  Entitlement to service connection for fibromyalgia (claimed as generalized joint pain of the left shoulder and elbow).  

5.  Entitlement to service connection for irritable bowel syndrome. 

6.  Entitlement to service connection for left eye socket pain.

7.  Entitlement to service connection for degenerative joint disease bilateral knees with right knee bursitis. 

8.  Entitlement to service connection for right hip bursitis. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1996 including overseas tours in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a May 2015 hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  After the hearing, the Veteran submitted her VA medical records and treatise evidence.  Although she did not submit a waiver of RO consideration; however, because the Veteran's Form 9 was received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence). 

The issues of entitlement to service connection for a bilateral knee disability and right hip bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with respiratory conditions (respiratory bronchiolitis interstitial lung disease with desquamative interstitial pneumonia, and chronic obstructive pulmonary disease), and the more probative evidence indicates these are linked to the Veteran's multi-decade history of smoking rather than environmental factors related to her overseas tours of duty in Southwest Asia. 

2.  The clubbing of fingernails and toenails is etiologically linked to the Veteran's respiratory condition.  

3.  The Veteran's treating VA physicians have made a working diagnosis of fibromyalgia to describe the cluster of vague symptoms including muscle and joint pain and irritable bowel symptoms. 

4.  The Veteran's fibromyalgia has manifested for more than six months to a degree of at least 10 percent compensable.  

5.  The irritable bowel syndrome has been etiologically related to fibromyalgia. 

6.  The Veteran has not been diagnosed with a disability attributable to claimed left eye socket pain, and there is no evidence suggesting this has been a chronic symptom. 


CONCLUSIONS OF LAW

1.  The criteria of service connection for a respiratory condition have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.317 (2015).

2.  The criteria of service connection for the clubbing of fingernails have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.317 (2015).

3.  The criteria of service connection for the clubbing of toenails have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.317 (2015).

4.  The criteria of service connection for fibromyalgia as an undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria of service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).

6.  The criteria of service connection for left eye socket pain have not been met. 
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, listed under 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

Furthermore, the law provides for compensation for Persian Gulf veterans who have a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. 
§ 3.317(a)(1).   A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Respiratory Bronchiolitis

The Veteran has been diagnosed with multiple respiratory issues post-service.  She contends that these current respiratory issues are related to her service in Southwest Asia.  The Board finds the preponderance of the evidence against a finding of service connection. 

In October 2010 VA treatment records, the Veteran was diagnosed with respiratory bronchiolitis with desquamative interstitial pneumonia and moderate diffuse interstitial fibrosis.  

The Veteran's service treatment records indicate the presence of respiratory issues during service.  In October 1995, the Veteran was reported to have either bronchitis or respiratory issue secondary to allergic rhinitis.  Prior to diagnosis, the Veteran reported a week of nasal congestion, watery eyes, and pain when breathing.   Prior to October 1995, the Veteran had intermittent cold symptoms including sore throat, nasal congestion, and severe coughing noted in sick call appointments in January 1988, December 1988, December 1991, November 1991, and February 1993. 

Although the Veteran relates the two events, the current disability and in-service disease, she is not competent to opine as to etiology of the current disability.  A lay person is competent to make statements regarding etiology in limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Unfortunately, competency and/or credibility of the Veteran's statements do not extend to the issue of nexus.  While the Veteran is competent to make statements regarding symptoms, such as pain, establishing the etiology a respiratory disease is not capable of lay observation; it is not an observable event or one that comes to one through one's senses.  Id.  Establishing etiology requires medical knowledge that falls outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Based on the record, the Veteran has no medical training to provide her with such knowledge.

In deciphering the etiology of the current respiratory condition, the Board relied on medical evidence of record.  In the October 2010 diagnosis of the respiratory disability the diagnosing physician Dr. P noted the changes of the lungs were "smoking-related," which is an assertion weighing against service connection. 

The Veteran's respiratory issues were reviewed separately by a February 2011 VA examiner who opined that the Veteran's respiratory issues are "less likely as not caused by or a result of environmental hazards experienced during military service in southwest Asia."  The rationale provided by the examiner was that the Veteran was a tobacco smoker for decades smoking a pack and a half daily.  Furthermore, medical literature supported a nexus between the tobacco smoking and the lung disease.  Therefore, the examiner opined that it is most likely that the Veteran's tobacco smoking is the cause of the respiratory conditions.  

In April 2013, a VA general Gulf War examination was performed.  That examiner reviewed the claims file and noted she had been evaluated for her respiratory complaints, and RB-ILD (respiratory bronchiolitis interstitial lung disease) had been diagnosed with biopsy.  The examiner opined it is less likely than not that her recent symptoms are related to exposure 20 years ago, given her respiratory condition is linked to cigarette smoking. 

Based on the findings of the three medical professionals, the Board finds the Veteran's respiratory condition etiologically related to smoking.  

To the extent the Veteran's respiratory condition was caused by cigarette smoking during her active service, for all claims filed after June 9, 1998, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during a veteran's service.  38 U.S.C.A. § 1103.  Thus, service connection for the respiratory conditions caused by cigarette smoking during service is not permitted for this Veteran. 

The Veteran's representative argues that a notation from a VA pulmonary specialist from March 20, 2013 (reported by the representative as being from April 1, 2013, which was the date the report was signed) contains a favorable opinion, stating that fires in the Middle East may be a factor in the Veteran's respiratory condition.  Upon closer examination, this opinion is actually not favorable.  First, the physician stated the fires "may" be a factor, which is a speculative term.  More importantly, despite this statement, the pulmonary specialist ultimately concluded that the Veteran's cigarette smoking was more likely to be the more important factor.  Furthermore, the pulmonary specialist asserted that the Veteran's condition would fail to meet the criteria for a 10 percent compensable disability needed for the Persian Gulf presumption.  The disability regardless of the cause is considered mild based on the Veteran's pulmonary function tests.  Accordingly, any claim based on a respiratory condition due to an undiagnosed condition would still fail. 

In making these findings, the Board acknowledges treatise evidence provided by the Veteran in 2015, including an abstract from the New England Journal of Medicine regarding the constrictive bronchiolitis in soldiers returning from Iraq and Afghanistan and an article from the National Institutes of Health about bronchiolitis obliterans organizing pneumonia.  The focus of the first article is on soldiers who served in southwest Asia several years after the Veteran.  Based on the abstract, there is no mention of whether any of the participants were long-time smokers, a criteria which would put the article's content in alignment with the facts of the present claim.  Although the representative notes that the article mentions veterans who served in the Persian Gulf in the 1990s, the Board notes that the reference is in the form of a footnote that reports that respiratory problems began and were common among soldiers returning from service in the Middle East beginning in the 1990s.  This statement itself had no bearing on the researcher's findings.  

The Veteran also submitted an article regarding bronchiolitis obliterans organizing pneumonia.  The Board finds this article to be of little probative weight.  This article provides an overview, common causes, and common treatments of the disease.  The Veteran's representative implies that because smoking is not a primary cause and exposure to fumes or chemical is a cause in that article, the claim should be resolved in the Veteran's favor as attributable to the Persian Gulf service.  This is not persuasive for the following reasons.  First, the article states Bronchiolitis obliterans organizing pneumonia (BOOP) is a rare inflammatory lung disorder.  The Veteran has not been diagnosed with this condition; rather, her diagnosis is respiratory bronchiolitis interstitial lung disease (RB-ILD).  Second, the article is general in nature, and does not discuss issues unique to the Veteran's medical picture.  Ultimately, the information in the article considered alone is considerably outweighed by the negative nexus opinions in this case, as discussed above. 

For the reasons discussed above, the Board concludes that service connection for a respiratory disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


B.  Clubbing of Fingernails and Toenails

The Veteran has been observed with clubbing of the fingernails and toenails in treatment records from the Hudson Headwaters Health Network in January 2008 and February 2010, and in VA treatment records, such as a December 2010 VA Medical Center record (Glens Falls Community Based Outpatient Clinic).  

In a January 2008 Hudson treatment record and in the February 2011 and April 2013 VA examinations, the clubbing of the fingers and toes have been etiologically linked to the Veteran's respiratory condition.  Unfortunately, since service connection for the respiratory condition has been denied, service connection on a secondary basis due to the respiratory condition must also be denied.

However, the Board's analysis does not stop there.  The Board evaluated the clubbing of the fingernails and toenails on a direct basis.  A review of the service treatment records reveals no evidence of fingernail and/or toenail clubbing.  The first evidence of clubbing of the fingernails and toenails is seen post-service in January 2008, more than 10 years after service.  Furthermore, the Veteran does not claim that the clubbing began in service.  Accordingly, service connection on a direct basis is also denied.  

C.  Fibromyalgia as an Undiagnosed Illness 

As of November 2014, an Albany, New York VA Medical Center neurology progress note reports a working diagnosis of fibromyalgia to describe the Veteran's diffuse muscle and joint pain despite the lack of obvious triggers.  The fibromyalgia diagnosis was also suggested by rheumatology.  Based on this evidence, the Board considers the Veteran to have a formal fibromyalgia diagnosis.   

In finding the Veteran has been diagnosed with fibromyalgia, the Board finds the condition is a qualifying "medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms," in this case primarily pain.  38 C.F.R. § 3.317(a).  Throughout the period on appeal the Veteran has consistently described a general allover painful condition.  As a lay person the Veteran is competent to report what comes to her through the senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the record does not contain any reason to suggest the Veteran's consistent statements are inaccurate.  Therefore, the Board finds the Veteran's consistent lay descriptions of her body pain credible.

In addition, the Veteran's consistent lay descriptions of pain are supported by the objective medical evidence.  Throughout the course of the appeal several physicians have noted the Veteran had a general painful condition which could not be medically explained.  As identified in the April 2013 VA examination, the Veteran has constant widespread musculoskeletal pain, irritable-bowel symptoms, and Raynaud's like symptoms. The pain symptoms affect the shoulders, arms, knees, hips and quadriceps.  

The claims file contains evidence the Veteran has sought medical treatment for this ongoing pain condition for several years, and has consistently reported the condition.  Therefore, the Board finds the evidence establishes this condition has existed well in excess of six months and is therefore considered chronic.  38 C.F.R. 
§ 3.317(a)(4).

Finally, the Board finds this pain condition became manifest to a degree of 10 percent or more no later than December 31, 2016. See 38 C.F.R. § 3.317(a)(1)(i). The Board notes the Veteran's unexplained pain condition has been classified as fibromyalgia.  Under the schedular rating criteria for fibromyalgia a 10 percent rating is warranted for widespread musculoskeletal pain that required continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  In this case the medical evidence reflects the Veteran has consistently been prescribed pain medication in order to control her ongoing unexplained body pain.  Therefore the Board finds this condition is manifest to a degree of 10 percent analogous to fibromyalgia.

Based on the foregoing the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent not later than December 31, 2016.  Additionally the claims file does not contain affirmative evidence the disability was not incurred during military service or was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. According the Board finds all elements of 38 C.F.R. § 3.317 are met and service connection is granted.

D.  Irritable Bowel Syndrome

The Veteran was diagnosed with irritable bowel syndrome as early as April 2010 at the Glens Falls Community Based Outpatient Clinic.   This condition has presented as alternating constipation and diarrhea.  

The Veteran had multiple periods of abdominal pain, nausea, vomiting, and diarrhea throughout service, but these symptoms appeared in connection with the Veteran's pregnancy.  The Veteran separated from service without any reports of continued abdominal issues, as seen on her separation examination.  

VA scheduled the Veteran for an examination in April 2011 to determine the cause of irritable bowel syndrome.   An April 2011 VA examiner opined that the irritable bowel syndrome is less likely as not caused by or a result of service.  The rationale provided was that the abdominal symptoms experienced during service were related to her pregnancy and subsequent surgery.  The symptoms did not manifest post-service until April 2010, more than 10 years after discharge.  The examiner also found no relationship between the irritable bowel syndrome and environmental hazards experienced in southwest Asia because irritable bowel syndrome has a clear and specific etiology and diagnosis.  

Despite the negative nexus opinion, the Board concludes that the irritable bowel syndrome should be service-connected.  In the April 2013 VA fibromyalgia examination, the examiner noted irritable bowel symptoms as attributable to fibromyalgia.  Since fibromyalgia is service connected, and irritable bowel symptoms have been attributed to fibromyalgia by a VA examiner, it follows that the irritable bowel syndrome is related to service on a secondary basis. Also, irritable bowel syndrome is a qualifying "medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(1).   Accordingly, service connection is granted. 

E.  Left eye socket pain

The Veteran complains of chronic left eye pain.  Unfortunately, there is no evidence of any such issue in service, or in the current treatment record. The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). I n the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first mention of such an issue arises in a July 2010 Glenn Falls Community-Based Outpatient Clinic (CBOC) progress note where the Veteran reports pain in the left eye.  The next mention is in the Veteran's August 2010 claim for service connection.  Despite reports of pain, no conditions were found that could be associated with the left eye.  When evaluated in the February 2011 VA general examination, the examiner found no symptoms associated with the left eye, the left eye was normal in terms of reaction of pupils to light and accommodation, and gross visual field assessment.  No abnormality of the left eye was seen in the fundus, lids, eyebrows, among others.    In July 2012 in a VA Glenn Falls CBOC record, the eyes bilaterally were conjunctively clear, with the extraocular muscles intact.  A later February 2014 VA evaluation during an emergency room visited noted that the Veteran had no visual changes in the eyes bilaterally.   Even when the Veteran attended an April 2013 Gulf War examination, she did not mention left eye pain as a chronic symptom.  

Absent a finding of a current condition, even if the Board considered the Veteran's complaints of left eye socket pain as an undiagnosed illness under 38 C.F.R. § 3.317, her claim would still fail due to lack of chronicity.  The regulations require a condition lasting at least six months.  The Veteran's complaints of left eye socket pain have been found tangentially in the record as related to her initial claim for benefits.  As discussed above, when the Veteran has been presented with the opportunity to discuss her claimed symptoms, she has not raised the specific issue of left eye socket pain.   Therefore, no chronicity of symptoms is shown by the record.  

With all plausible causes exhausted and without objective evidence of a current disability aside from vague statements of pain from the Veteran, the Board must deny this claim based on the preponderance of the evidence. 
 

II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to the service connection claims in a September 2010 notice.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . The RO associated with the claims file the Veteran's service treatment and personnel records, and post-service treatment records.  Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

As noted above, the Veteran has been afforded VA examinations pertaining to the issues on appeal. The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the Veteran's claims of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in May 2015.  VA also has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2015 hearing, the undersigned VLJ specifically addressed the Veteran's claimed service connected disabilities by asking the Veteran a series of questions to elicit information as to the etiology of her claimed service connected disabilities.  She was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether she had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to her claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.












	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for respiratory bronchiolitis interstitial lung disease with desquamative interstitial pneumonia and chronic obstructive pulmonary disease is denied.   

Service connection for clubbing of fingernails is denied. 

Service connection for clubbing of toenails is denied. 

Service connection for fibromyalgia is granted as an undiagnosed illness subject to the laws and regulations governing the award of monetary benefits. 

Service connection for irritable bowel syndrome is granted subject to the laws and regulations governing the award of monetary benefits.

Service connection for left eye socket pain is denied. 


REMAND

The Board remands the issues of service connection for a bilateral knee disability and for right hip bursitis for a new examination and opinion.  A February 2011 VA examiner diagnosed the Veteran with degenerative joint disease of the knees and right hip bursitis.  As to both conditions, the examiner opined that "it is less likely as not" that the conditions were caused by or a result of exposure to environmental hazards during military service in Southwest Asia.  Unfortunately, in making this assessment the examiner failed to discuss another theory presented by the record.  

At the separation examination, the Veteran reported having swollen and painful joints as a result of physical activity.  Despite the lack of evidence during service of any specific injuries to the claimed joints, it was imperative for the examiner to discuss the likelihood of the Veteran's physical activity in service as contributing to her current conditions especially in light of the examiner's generalizations in the rationale section that the diagnosed conditions could be caused by overuse and wear and tear.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records since March 2015. 

2.  After the claims file is updated, schedule the Veteran an orthopedic examination of her knees and right hip.  After a complete review of the claims file, the examiner should answer the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability was caused or aggravated by service, to include physical activity conducted as part of service? 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability was caused or aggravated by service, to include physical activity conducted as part of service?

A complete rationale for all opinions and conclusions expressed should be provided.  The examiner should consider whether the claimed conditions are related to any service-connected disability. 

3.  Then, readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


